Title: Abigail Adams to Thomas Boylston Adams, 25 September 1796
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            my Dear Thomas
            Sep’br 25th 1796 Quincy
          
          Your Letter of June the 29th was as refreshing to me as cold water to a thirsty Soul. the very superscription gave a flow to my spirits which I had not experienced for many Months before. be assured not one unkind thought ever enterd my mind at not hearing from you. it was anxious Solisitude for Your Health, painfull suspence at what might be the cause of Your long silence. Your Brother had informd me from England, that you had been sick, and the Nature of your Complaints. Maternal affection felt the pains, heightned by the Idea of Distance, a foreign Land, destitute of Fraternal aid, and those alleviations which Soothe the Heart, and mitigate the Sufferings. Not a Bosom as Sterns Says to Uncle Toby, to rest Your Head upon, nor a Heart to repose Your Sorrows to. poor Fellow, if after commisiration and pity, could assuage even the pain of recollection, be assured You would find an ample fund, sufficient to allay them all, in the sympathetic Heart of Your Mother, who has herself experienced much ill Health through the Summer. I would recommend to You to try the Waters of Bath. they are said to be Soverign in those complaints to which you are Subject. Your Brothers New appointment will determine You to return Home next spring I presume. I should however recommend to you to visit France before that period. See for yourself a very extradonary People, whose

future Destiny no Eye can penetrate, nor am I sufficently versd in the Prophesys, with Pater West, to rejoice in this Revolution which has consignd so many Innocent Victims to the World of Spirits, immolated so many fellow Creatures, to Mad ambition, and a thirst of Domination and conquest which now mark every step of their progress. Heaven grant that we may not be Scorched by their Flames. even at this Distance we feel the Heat of them.
          The die is cast! All America is or ought to be in mourning The President of the united states refuses again to be considerd as a canditate for that office. He has addrest the people of the united states. read and Judge for yourself. is it not repleat with profound wisdom? how enlarged and comprehensive his views? How wise and judicious his advise? and, his warnings? with a modesty, I could almost say, peculiar to himself, with a Heart and mind Duly imprest with Religious Sentiments and an affectionate attachment to his Countrymen, he resigns the important trusts Committed to him, coverd with Glory and Crownd with Laurels, which will place him in the Archives of Time with the first of Heroes and the greatest of Benefactors to Mankind.
          The present period is to the people of America a solemn pause! an Epoch in their Annals Big with the Fate of America.
          Heaven Guide and direct them.
          Before your Letter of June reachd me I felt so anxious for you, that I requested your Father to write to the Secretary of state, and inquire of him if any Letter had reachd him of a later Date. he was kind enough to reply and make some extracts from them, and at the close of his Letter, he says “the intelligence with which the Letters of your Youngest Son have been written, shew that the affairs of the united States in the Netherlands might very well be intrusted to his direction,[”] but he adds, I do not know what are the Presidents intentions.
          I quote this passage to shew you that your Letters have given satisfaction. the President has not left to a successor the promotion of Your Brother. I find by the Secretary of States Letter, that he was to remain in Holland untill further orders. when he receives them, I presume he will go to England and take his companion, who I hope will prove to him all he wants, and all he wishes, who will Do him good and not evil all the Days of her Life. I have felt a little anxious least I should have hurt his feelings in some sentiments exprest to him in a Letter, soon after I heard of his appointment, but he must

asscribe them to the real cause an anxious Solicitude for his welfare—
          adieu my Dear son. may you be safely returnd to Your Native land, and to the Arms of / your affectionate Mother
          
            Abigail Adams
          
        